          Case
           Case1:16-cr-00161-UNA
                1:19-cv-09236 Document
                                 Document
                                       1-461 Filed
                                              Filed10/06/19
                                                    05/10/16 Page
                                                              Page11ofof24
                                                                         24

                                                                         FILED IN OPEN COURT
                                                                             U.S.DI .1\ thnt�

                                                                                 MAY 1 0 2016
                                                                             Jan��sd0;11.·1y:·�,./
                     IN THE UNITED STATES DISTRICT COURT
                                                                             By.�Cferk�
ORIGINAL            FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION




     UNITED STATES    OF   AMERICA
                                                 Criminal Indictment
           v.
                                                 No.     1    l 6   -   CR   -   1 6 1
     DANIEL BARRS




     THE GRAND JURY CHARGES THAT:


                                       Count One
      (Willful Failure to Maintain an Effective Anti-Money Laundering Program)



     1. From in or about 2009 through in or about December 2014, in the Northern

  District of Georgia and elsewhere, the defendant, DANIEL BARRS, did willfully

  fail to develop, implement, and maintain an effective anti-money laundering

  program, including, at a minimum (a) the development of internal policies,

  procedures, and controls designed to guard against money laundering; (b) the

  designation of aU.S. compliance officer to coordinate and monitor day-to-day

  compliance with the Currency and Foreign Transactions Report Act of 1970

  (commonly known as the Bank Secrecy Act, or "BSA"), 31U.S.C.§5311, et. seq.,

  and anti-money laundering requirements; (c) the establishment of an ongoing

  employee training program; and (d) the implementation of sufficient

  independent testing for compliance conducted by bank personnel or an outside

  party, to wit, the defendant, DANIEL BARRS, willfully failed to enact adequate

  policies, procedures, and controls to ensure that Global Transaction Services,
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page22ofof24
                                                                       24




LLC ("GTS") obtained adequate information about its customers and adequately

reported suspicious financial transactions in accordance with the Bank Secrecy

Act, willfully failed to hire a qualified U.S. compliance officer at GTS to

coordinate and monitor day-to-day compliance with the Bank Secrecy Act,

willfully failed to sufficiently train GTS employees to monitor for suspicious

activity and comply with the Bank Secrecy Act, and willfully failed to implement

suggestions from independent examinations for compliance, which caused GTS

to fail to have sufficient procedures to protect against money laundering.

                                    The Entities

   2. Global Transaction Services, LLC ("GTS") was a company registered in the

state of Georgia, with its principal place of business in Marietta, Georgia, within

the Northern District of Georgia. During the majority of the period between

approximately 2009 through at least as late as December 2014, GTS was

registered with the U.S. Department of Treasury, Financial Crimes Enforcement

Network (FinCEN) and the Georgia Department of Banking and Finance as a

money transmitting business.

   3. At various times from 2009 through at least as late as December 2014, GTS

operated in partnership with several interrelated entities ("the GTS entities"),

each of which were controlled by the defendant, DANIEL BARRS, and other

individuals known and unknown to the Grand Jury, and each of which

facilitated GTS' s money transmitting business:

                a. Global Transaction Services, UK, a company registered in the

                   United Kingdom;


                                          2
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page33ofof24
                                                                       24




                b. Global Transaction Management, HK, a company registered

                     in Hong Kong;

                c. Global Transaction Processing, LLC, a company registered in

                     the state of Georgia;

                d. Global Transaction Management, LLC, a company registered

                     in the state of Georgia;

                e. GTS Support, LLC, a company registered in the state of

                     Georgia; and

                f.   Global Transatlantic Solutions, LLC, a company registered in

                     the state of Georgia.

                                The Bank Secrecy Act

   4. The Bank Secrecy Act and its implementing regulations require financial

institutions to establish and maintain programs designed to detect and report

suspicious activity, and to maintain certain related records "where they have a

high degree of usefulness in criminal, tax, or regulatory investigations or

proceedings." 31 U.S.C. § 5311.

   5. Among other things, the BSA requires that financial institutions "maintain

appropriate procedures to ensure compliance with [the BSA] and regulations

prescribed under [the BSA] or to guard against money laundering." 31 U.S.C.

§ 5318(a)(2). Pursuant to 31 U.S.C. § 5318(h)(l) , GTS was required to establish

and maintain an anti-money laundering("AML") compliance program that, at a

minimum:




                                             3
          Case
           Case1:16-cr-00161-UNA
                1:19-cv-09236 Document
                                 Document
                                       1-461 Filed
                                              Filed10/06/19
                                                    05/10/16 Page
                                                              Page44ofof24
                                                                         24




                 a. provided internal policies,procedures,and controls designed

                    to guard against money laundering;

                 b. provided for a compliance officer to coordinate and monitor

                    day-to-day compliance with the BSA and AML requirements;

                 c. provided for an ongoing employee training program; and

                 d. provided for independent testing for compliance conducted

                    by bank personnel or an outside party.

   6.   In addition,the BSA and its implementing regulations require financial

institutions to"report any suspicious transaction relevant to a possible violation

of law or regulation."   31 U.S.C. § 5318(g)(l). Pursuant to 31 C.F.R. §

1022.320(a)(l),money services businesses are required to"file with the Treasury

Department .. .a report of any suspicious transaction relevant to a possible

violation of law or regulation." These reports are commonly known as

"Suspicious Activity Reports " (SARs).

   7. The BSA' s implementing regulations state that"money transmitters " are

one type of money services business required to file SARs. 31 C.F.R. §

1022. 320(a)(l) and 31 C.F.R. § 1010.lOO(ff)(S). Pursuant to 31 C.F.R. §

1010.lOO(ff)(S)(i)(A), a money transmitter is defined as a person who provides

"money transmission services," which is defined as the"acceptance of currency,
                          '
funds,or other value that substitutes for currency from one person and the

transmission of currency,funds,or other value that substitutes for currency to

another location or person by any means." '"Any means' includes,but is not

limited to,through a financial agency or institution ... an electronic funds


                                          4
         Case
          Case1:16-cr-00161-UNA
               1:19-cv-09236 Document
                                Document
                                      1-461 Filed
                                             Filed10/06/19
                                                   05/10/16 Page
                                                             Page55ofof24
                                                                        24




transfer network; or an informal value transfer system. 31 C.F.R. §

1010.lOO(ff)(S)(i)(A).

   8. Pursuant to 31 C.F.R. § 1022.320(a)(2), a SAR must be filed if the financial

transaction at issue involves at least $2,000 in funds and the business knows,

suspects, or has reason to suspect that the transaction (or a pattern of

transactions of which the transaction is a part):

                 a. involves funds derived from illegal activity or is intended or

                    conducted in order to hide or disguise funds or assets derived

                    from illegal activity (including, without limitation, the

                    ownership, nature, source, location, or control of such funds

                    or assets) as part of a plan to violate or evade any Federal law

                    or regulation or to avoid any transaction reporting

                    requirement under Federal law or regulation;

                 b. is designed, whether through structuring or other means, to

                    evade any requirements of this chapter or of any other

                    regulations promulgated under the Bank Secrecy Act;

                 c. serves no business or apparent lawful purpose, and the

                    reporting money services business knows of no reasonable

                    explanation for the transaction after examining the available

                    facts, including the background and possible purpose of the

                    transaction; or

                 d. involves use of the money services business to facilitate

                    criminal activity.


                                          5
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page66ofof24
                                                                       24




                                GTS Background

   9. The defendant, DANIEL BARRS, created GTS in 2009 as a money

transmitting business specializing in international transactions. On or about

August 9, 2009, the defendant, DANIEL BARRS, caused to be filed a Certificate

of Organization in the name of "Global Transaction Services, LLC," with the

Georgia Secretary of State. On or about February 1, 2014, the defendant,

DANIEL BARRS, transferred ownership of GTS to "H. V. L." by signing an

"Assignment of Membership Interest." However, the defendant, DANIEL

BARRS, continued to exercise control over GTS operations after this assignment

of membership interest through at least the end of 2014.

   10. The defendant, DANIEL BARRS, and other individuals known and

unknown to the Grand Jury, advertised GTS's services through word of mouth

and on GTS's website. Specifically, GTS's website claimed that it, "specialize[d]

in a money transmission and foreign exchange services for international trading

businesses and those that provide financial services to them." GTS drew its

customer base from an array of domestic and foreign customers seeking to

minimize the costs associated with international transactions. According to its

website, "GTS can improve your financial performance and allow you to increase

international business by reducing the associated costs, risks and delays in the

international payment process. We can also improve your customer

relationships by allowing you to trade in the currency of their choice." GTS also

marketed its services to high-volume customers, entities involved in using




                                         6
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page77ofof24
                                                                       24




prepaid debit cards, and entities that frequently interacted with the same

international customers.

   11. Throughout this period, GTS drew its profits from account opening fees

and transaction fees charged to its customers. For instance, under the GTS

"standard plan," the account opening fee cost $500, an external transfer fee cost

$20, and an incoming funds fee cost $8.

   12. For the first several years that GTS was in business, the company operated

out of the residence of the defendant, DANIEL BARRS, as well as the residence

of "H. V. L.", both of which were within the Northern District of Georgia. At one

point, GTS operations moved to a small office location located in Marietta,

Georgia, also within the Northern District of Georgia. At different points from

2009 through 2015, the GTS entities had additional personnel working overseas,

including but not limited to the United Kingdom and Spain.

   13. The GTS entities initially banked with several domestic financial

institutions; however, these institutions repeatedly closed GTS' s accounts.

Beginning in 2012, the GTS entities began banking in Poland.

   14. From 2009 through at least the end of 2014, the GTS entities transmitted

hundreds of millions of dollars' worth of wires on behalf of its customers. These

transactions came from a broad array of customers located throughout the world.

Many of these transactions occurred directly through GTS while others occurred

at the direction of GTS through accounts in the names of other GTS entities. The

defendant, DANIEL BARRS, knew that many customers chose GTS because they

were unable to open their own bank accounts in the United States. The


                                          7
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page88ofof24
                                                                       24




defendant, DANIEL BARRS, was also aware that many wires were sent from or

to countries that posed money laundering concerns.

   15. From the date that GTS was formed, the defendant, DANIEL BARRS, was

aware that the company was required to establish and maintain an effective anti­

money laundering program. For instance, state and federal regulators as well as

an independent examiner told the defendant, DANIEL BARRS, that GTS was

required to establish and maintain an effective anti-money laundering program.

On or about October 4, 2012, under the direction of the defendant, DANIEL

BARRS, GTS adopted a lengthy corporate compliance plan ("the 2012 GTS

Compliance Plan") that acknowledged the company's responsibility to comply

with the Bank Secrecy Act, to prevent the company's services from being used

for money laundering, other illegal activity or terrorist financing, and to report

suspicious financial transactions by timely filing SARs. Furthermore, GTS's

website stated, "[w]e will often ask you to justify why transactions are being

made, and demonstrate the economic basis of the payment. This may be done by

telephone and/ or by email. You should be prepared to provide us with invoices,

purchase orders, delivery notes, contracts and any other documentary evidence

that the transactions that are being made have a verifiable economic basis."

        The Defendant's Efforts to Obtain Banking for the GTS Entities

   16. During the time period of this Indictment, the defendant, DANIEL BARRS,

sought to obtain bank accounts for GTS operations even though U.S. financial

institutions repeatedly closed the company's accounts.




                                         8
         Case
          Case1:16-cr-00161-UNA
               1:19-cv-09236 Document
                                Document
                                      1-461 Filed
                                             Filed10/06/19
                                                   05/10/16 Page
                                                             Page99ofof24
                                                                        24




   17. In 2011, the defendant, DANIEL BARRS, became the controlling owner

over Hometown Community Bank, a financial institution that was then located

in Braselton, Georgia, within the Northern District of Georgia. At the time,

Hometown Community Bank was a small community-based bank that was in

need of capital as a result of the turmoil in the financial markets beginning in

2007. The defendant, DANIEL BARRS, knowing that Hometown Community

Bank was in need of capital in order to stay solvent, partnered with two other

individuals to inject $3 million into the bank. The defendant, DANIEL BARRS,

believed that by obtaining ownership over Hometown Community Bank, GTS

would be able to obtain banking and conduct international transactions with

ease.

   18. Once the defendant, DANIEL BARRS, obtained a controlling interest in

Hometown Community Bank in late 2011, he opened a bank account in the name

of GTS, and began processing millions of dollars' worth of international

transactions through the bank. The defendant, DANIEL BARRS, was notified

that Hometown closed the GTS account shortly after it started processing these

transactions because of compliance concerns. The defendant, DANIEL BARRS,

also ordered the bank to begin installing Society for Worldwide Interbank

Financial Terminals (SWIFT) Software. SWIFT software enables financial

institutions to facilitate international transactions. After being notified that

federal regulators opposed this move given Hometown's financial difficulties

and small size, the defendant, DANIEL BARRS, ordered bank employees to




                                          9
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page10
                                                                 10ofof24
                                                                        24




ignore the regulators and install the software anyway. However, federal

regulators refused to allow this plan to proceed.

   19. In 2013, the defendant, DANIEL BARRS, created an entity named "Global

Transatlantic Solutions" in order to dupe at least one financial institution into

permitting GTS to having an account. On or about August 23, 2013, the

defendant, DANIEL BARRS, signed an Operating Agreement on behalf of Global

Transatlantic Solutions. On or about August 26, 2013, the defendant, DANIEL

BARRS, submitted an application for an Employer Identification Number to be

filed with the Internal Revenue Service on behalf of "Global Transatlantic

Solutions."

   20. On or about August 28, 2013, the defendant, DANIEL BARRS, caused to be

filed business account applications on behalf of "Global Transatlantic Solutions,

LLC." with Everbank, a U.S. financial institution. On or about August 30, 2013,

Everbank requested that "H. V. L." send additional information on behalf of

Global Transatlantic Solutions, LLC. In response to a series of questions from

Everbank about this business, "H. V. L." sent an email on September 2, 2013, that

stated that Global Transatlantic Solutions was not a money transmitter and that

the source of funds for this account would be "[c]ustomers paying bills." In

response to a question about the purpose of Global Transatlantic Solutions, "H.

V. L." referred the Everbank employee to www.gt-solutions.net, which stated:


              Global   Transatlantic    Solutions,   LLC   is a corporate
              consultancy   practice,   active   throughout   the   world,
              registered in the USA in 2012.



                                           10
                Case
                 Case1:16-cr-00161-UNA
                      1:19-cv-09236 Document
                                       Document
                                             1-461 Filed
                                                    Filed10/06/19
                                                          05/10/16 Page
                                                                    Page11
                                                                         11ofof24
                                                                                24
•
    t




                     Our m1ss1on is to provide confidential consultancy
                     services     to   the   international    business      community
                     through the provision, acquisition and disposal of
                     corporate structures and the provision of other specific
                     support      services   via   our      own   staff,   affiliates   or
                     independent consultants.


                     What distinguishes us from others is our ability to
                     actually support a business model rather than just
                     provide a legal framework.


                     We can provide structures in Spain, France, UK, Poland,
                     Mauritius and the US. Our solutions are designed to
                    protect client assets whilst producing a rapid return on
                    investment through cost savings, increased profitability
                    or tax efficiency.


                    Our profitability is achieved solely through the quality
                    of   our    long-term     client   relationships,      achieved     by
                    deliberately restricting our services to a small number
                    of clients.

           21. After the Global Transatlantic Solutions account was opened, the

        defendant, DANIEL BARRS, caused financial transactions to be processed

        through Everbank on behalf of GTS clients. The defendant, DANIEL BARRS,

        knew that Global Transatlantic Solutions was not a consulting firm but was

        instead a shell company set up for the sole purpose of enabling the GTS entities

        to obtain a bank account. The defendant, DANIEL BARRS, believed that by

        setting up this domestic bank account under false pretenses, the GTS entities

        would be able to process international financial transactions with ease.




                                                       11
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page12
                                                                 12ofof24
                                                                        24




     Willful Failure to Appoint Competent BSNAML Compliance Officers

   22. The 2012 GTS Compliance Plan approved by the defendant, DANIEL

BARRS, stated that the Board of Directors was responsible for appointing a

BSA/ AML Compliance Officer and "ensuring that such person has sufficient

knowledge, authority, and resources to effectively meet the requirements of the

Bank Secrecy Act."

   23. However, the defendant, DANIEL BARRS, knew that GTS never had an

adequately trained U.S. compliance officer on its staff to monitor the complex

international financial transactions that the company facilitated. The GTS U.S.

Compliance Officer in 2011 had never before handled BSA/ AML compliance

issues. The GTS U.S. Compliance Officer in 2012 was the defendant, DANIEL

BARRS' grandson, who was at the time 19 years old and had only ever been

employed as a pizza deliveryman and as a grocery store cashier. The GTS U.S.

Compliance Officer in 2013 and 2014 had never before handled BSA/ AML

compliance issues. The GTS U.S. Compliance Officer in late 2014 similarly had

never before handled BSA/ AML compliance issues. The defendant, DANIEL

BARRS, did not take sufficient steps to adequately train these individuals to

effectively run the company's BSA/ AML program and knew that the failure to

do so meant that GTS could never effectively monitor its customers' financial

transactions as it was required to do so under the Bank Secrecy Act.

                     WilUul Failure to Train GTS Employees

   24. The 2012 GTS Compliance Plan approved by the defendant, DANIEL

BARRS, stated that all MSBs are required to have an ongoing training program


                                        12
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page13
                                                                 13ofof24
                                                                        24




for employees "reasonably designed to ensure the business meets its

responsibilities under the Bank Secrecy Act. At a minimum, the MSB' s training

program must provide training of all new personnel whose duties may require

knowledge of the BSA. Training of employees should be appropriate to their

roles and responsibilities, conducted regularly, and clearly documented."

   25. However, the defendant, DANIEL BARRS, knew that GTS never

adequately trained its employees on BSA/ AML compliance. While GTS

employees had limited training on BSA/ AML matters, they never received

adequate training to deal with the highly complex international transactions in

which the company specialized. As a result, the defendant, DANIEL BARRS,

knew that GTS employees were not equipped to monitor and detect suspicious

financial transactions, money laundering, potentially illegal activity or terrorist

financing, as they were required to do under the Bank Secrecy Act.

    Willful Failure to Adopt Recommendations From Independent Examinations

   26. At various times, the defendant, DANIEL BARRS, engaged the services of

at least one BSA/ AML examiner to evaluate GTS' s compliance programs. The

defendant, DANIEL BARRS, knew that GTS needed to obtain a satisfactory

report of independent examination in order to obtain banking relationships.

   27. In October 2012, EXAMINER ONE prepared a "Report of Independent

Examination for BSA/ AML" on behalf of GTS. The defendant, DANIEL BARRS,

knew that at the time that this report was being prepared, EXAMINER ONE was

also attempting to help GTS obtain accounts at various financial institutions.

EXAMINER ONE recommended several changes to GTS procedures, including:


                                         13
                Case
                 Case1:16-cr-00161-UNA
                      1:19-cv-09236 Document
                                       Document
                                             1-461 Filed
                                                    Filed10/06/19
                                                          05/10/16 Page
                                                                    Page14
                                                                         14ofof24
                                                                                24
I   •




                    a. "GTS needs to complete additional due diligence on its non-bank

                         financial institution customers to verify licensing/registration

                         and confirm the entity has a reasonably designed compliance

                         program to monitor against abuse for money laundering and

                         terrorist financing"

                    b. "The BSA officer should consider attending and participating in

                         additional formal training at the annual conference of NMTA,

                         MIRA, or ACAMS."

                    c.   "The BSA Compliance Officer must ensure that all performed

                         training is documented. Company indicated that will create a

                         training log file and will ask annually to all employees to sign an

                         acknowledgement of BSA/AML Compliance Program form to be

                         kept for a period of five (5) years."

           28. The defendant, DANIEL BARRS, willfully failed to address the concerns

        that were raised in EXAMINER ONE's 2012 report. In 2014, the defendant,

        DANIEL BARRS, engaged the services of EXAMINER ONE to prepare an

        additional report. On or about September 9, 2014, EXAMINER ONE submitted a

        report to the defendant, DANIEL BARRS, that stated, "we found the company's

        management to have inadequate understanding of potential risks and

        insufficient commitment to an effective compliance program sufficient to address

        the company's unique risks. The results of this review are that we find this

        entity's anti-money laundering compliance program to be insufficient, leaving

        the company at significant potential risk for abuse." EXAMINER ONE notified


                                                  14
                Case
                 Case1:16-cr-00161-UNA
                      1:19-cv-09236 Document
                                       Document
                                             1-461 Filed
                                                    Filed10/06/19
                                                          05/10/16 Page
                                                                    Page15
                                                                         15ofof24
                                                                                24
I   ''




         the defendant, DANIEL BARRS, of the following problems with GTS's

         BSA/ AML compliance program:

                    a. "It is unreasonable that GTS has not filed any suspicious activity

                       reports. We believe that a deeper investigation, including review

                       of activities described above, would reasonably result in need to

                       file SARs.   Activity was identified during testing for this review

                       that should be further examined and most likely result in SAR

                       filing."

                    b. "GTS has not adequately managed operations to ensure that

                       compliance and risk management findings and recommendations

                       shared with it during prior examinations are worked to

                       completion in a timely manner in order to better protect the

                       company."

                    c. "MSBs are required to maintain effective risk-based policies,

                       procedures and controls that are effectively implemented,

                       adequately maintained, and protect from abuse of services for

                       use in money laundering and terrorist financing. GTS has not

                       made and does not make sure of its written program with actual

                       policies being those that are communicated and maintained

                       verbally. A sufficient risk-based program reduced to writing

                       needs to be effectively implemented and maintained going

                       forward."




                                                15
       Case
        Case1:16-cr-00161-UNA
             1:19-cv-09236 Document
                              Document
                                    1-461 Filed
                                           Filed10/06/19
                                                 05/10/16 Page
                                                           Page16
                                                                16ofof24
                                                                       24




            d. "GTS needs to complete additional due diligence on its non-bank

                 financial institution customers to verify licensing/registration

                 and confirm the entity has a reasonably designed compliance

                 program sufficient to protect against abuse for money laundering

                 and terrorist financing."

            e. "There have been a number of situations where the company

                 should have filed a SAR and chose not to. An in-depth audit

                 review of customer files and transaction activity should be

                 performed to determine if and what SARs should be filed at this
                           II

                 ti• me.


            f.   "[The compliance officer] was hired as BSA compliance officer

                 for the Company and although having prior legal training, has

                 had no substantial prior relevant experience in financial services

                 or with BSA/AML/OFAC compliance nor has [the compliance

                 officer] been provided with sufficient training in order to

                 accurately understand the risk of the company, basic

                 requirements under the BSA, and [the compliance officer's]

                 personal risk in overseeing BSA/AML responsibilities.

                 Additional training is necessary to ensure that the company

                 adequately understands their responsibilities and may accurately

                 understand and act upon risks."

   29. EXAMINER ONE notified the defendant, DANIEL BARRS, about the

problems described in the September 9, 2014, report. The defendant, DANIEL


                                         16
                  Case
                   Case1:16-cr-00161-UNA
                        1:19-cv-09236 Document
                                         Document
                                               1-461 Filed
                                                      Filed10/06/19
                                                            05/10/16 Page
                                                                      Page17
                                                                           17ofof24
                                                                                  24
.:   t,




          BARRS, told EXAMINER ONE that these concerns were overblown and refused

          to pay for the independent examination until the report was revised so that GTS

          could obtain banking. EXAMINER ONE refused to revise the examination

          report despite the defendant, DANIEL BARRS' insistence that it do so.


                   Effects of the Defendant's Willful Failure to Establish an Effective
                                    Anti-Money Laundering Program

             30. As a result of the defendant, DANIEL BARRS' willful failure to develop,

          implement, and maintain an effective anti-money laundering program, GTS

          failed to have sufficient procedures to protect against money laundering. The

          2012 GTS Compliance Plan approved by the defendant, DANIEL BARRS, stated

          that GTS was required to file a SAR with FinCEN describing actual or suspected

          criminal activity. This was broken into three separate types of suspicious

          financial transactions: (1) funds or assets involving suspected illegal activities,

          (2) transactions that appear to be designed to evade BSA regulations, and (3)

          transactions with no business or apparent lawful purposes.

             31. Despite GTS's written compliance program, from 2009 through the end of

          December 2014, the company failed to file a single SAR.

                                     Entities Enzazed in Illegal Activity

             32. As a result of the defendant, DANIEL BARRS' willful failure to develop,

          implement, and maintain an effective anti-money laundering program, GTS

          processed millions of dollars in transactions on behalf of entities that were

          potentially engaged in illegal activity based upon information that was readily

          available to the general public.



                                                   17
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page18
                                                                 18ofof24
                                                                        24




   33. From August 2014 through September 2014, the GTS entities transmitted

44 wires totaling $744,925 that listed the purpose as being for "ENTITY ONE" or

"ENTITY TWO." Publicly available press releases from the U.S. Department of

Justice and Federal Bureau of Investigation in September 2014 stated that

ENTITY ONE, ENTITY TWO, and several other corporations and individuals

had been charged with running a large-scale offshore asset protection, securities

fraud, and money laundering scheme. As a result of the defendant, DANIEL

BARRS' willful failure to develop, implement, and maintain an effective anti­

money laundering program, GTS never took steps to investigate the nature of

these transactions and failed to timely file a SAR on any transaction associated

with ENTITY ONE and ENTITY TWO.

   34. From at least March 2012 through at least May 2012, the GTS entities

transmitted at least $579,420 with the remittance reference stating "ENTITY

THREE." In late 2012 and early 2013, the GTS entities transmitted at least

$368,790 on behalf of ENTITY THREE. A publicly available press release from

the U.S. Department of Justice in July 2012 stated that an individual under

indictment for operating a Ponzi scheme had used ENTITY THREE to commit

the offense. As a result of the defendant, DANIEL BARRS' willful failure to

develop, implement, and maintain an effective anti-money laundering program,

GTS never took steps to investigate the nature of these transactions and failed to

timely file a SAR on any transaction associated with ENTITY THREE.

   35. At various times, the GTS entities transmitted wires on behalf of or that

referenced ENTITY FOUR. For instance, in September 2014, the GTS entities


                                        18
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page19
                                                                 19ofof24
                                                                        24




transmitted at least 20 wires totaling $85,440.60 on behalf of ENTITY FOUR.

Publicly available records from August 2014 indicated that the Massachusetts

Securities Division was investigating ENTITY FOUR for operating a gold

pyramid scheme. Publicly available records from September 2014 indicated that

the Massachusetts Securities Division had filed a civil fraud complaint against

ENTITY FOUR and its principals. As a result of the defendant, DANIEL BARRS'

willful failure to develop, implement, and maintain an effective anti-money

laundering program, during the timeframe that the defendant, DANIEL BARRS,

operated GTS, the company never took steps to investigate the nature of these

transactions and failed to timely file a SAR on the September 2014 transactions

associated with ENTITY FOUR.

             Transactions ·with No Apparent Business or Lawful Purpose

   36. As a result of the defendant, DANIEL BARRS' willful failure to establish

an effective anti-money laundering program, GTS processed millions of dollars

in transactions for entities that had no apparent business or lawful purpose.

   37. From February 2012 through December 2013, the GTS entities transmitted

at least 66 wires totaling $11,927,936 on behalf of ENTITY FIVE. Many of these

wires occurred within days of one another and listed the remittance reference as

"distribution of funds." The website for ENTITY FIVE, a Malta-based

corporation, stated that it was a company specializing in search engine

optimization. As a result of the defendant, DANIEL BARRS' willful failure to

establish an effective anti-money laundering program, GTS took no steps to

verify how these wires related to search engine optimization, the nature of the


                                        19
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page20
                                                                 20ofof24
                                                                        24




business activity, why many of the wires listed the purpose as" distribution of

funds," and failed to timely file a SAR on any transaction associated with

ENTITY FIVE.

   38. From April 2012 through August 2013, the GTS entities transmitted at least

25 wires totaling $1,578,804.18 on behalf of ENTITY SIX. At the time of these

wires, ENTITY SIX, a Cyprus-based company, had a limited public profile, with

no website or business listings. Publicly available websites indicated that

various consumers disputed what appeared to be fraudulent credit card charges

from ENTITY SIX. As a result of the defendant, DANIEL BARRS' willful failure

to establish an develop, implement, and maintain an anti-money laundering

program, GTS took no steps to verify the nature of ENTITY SIX' s business, the

purpose of the wires, whether ENTITY SIX was engaged in illegal activity, and

failed to timely file a SAR on any transaction associated with ENTITY SIX.

   39. From early 2012 through late 2014, the GTS entities transmitted hundreds

of wires totaling over $2 million on behalf of ENTITY SEVEN. At the time of

many of these wires, ENTITY SEVEN, a Belize-based company, was publicly

listed in various websites as being associated with illegal spamming activity and

internet fraud. As a result of the defendant, DANIEL BARRS' willful failure to

develop, implement, and maintain an effective anti-money laundering program,

GTS took no steps to verify the nature of ENTITY SEVEN' s business, the purpose

of the wires, whether ENTITY SEVEN was engaged in illegal activity, and failed

to timely file a SAR on any transaction associated with ENTITY SEVEN.




                                        20
,
                Case
                 Case1:16-cr-00161-UNA
                      1:19-cv-09236 Document
                                       Document
                                             1-461 Filed
                                                    Filed10/06/19
                                                          05/10/16 Page
                                                                    Page21
                                                                         21ofof24
                                                                                24
    1




                                Suspicious Iraqi Dinar Transactions

           40. The defendant, DANIEL BARRS, knew that GTS drew much of its

        business from at least two companies that specialized in the sale of the Iraqi

        dinar and other so-called "exotic currencies" (such as the Vietnamese Dong and

        Egyptian Pound). In particular, GTS processed tens of millions of dollars in

         transactions for IRAQI DINAR EXCHANGER ONE. From July 2011 through

         April 2012 alone, GTS processed tens of millions of dollars in international wires

        on behalf of IRAQI DINAR EXCHANGER ONE. These transactions were sent

        through GTS's Polish bank accounts to and from various accounts held in the

         United States, Bermuda, and Kuwait.

           41. At the time that GTS facilitated many of IRAQI DINAR EXCHANGER

        ONE's fina�cial transactions, GTS employees knew that various consumers

        purchased the dinar under the belief that the currency would spontaneously and

        exponentially grow in value, commonly referred to as a "revaluation."

           42. At the time that GTS facilitated many of IRAQI DINAR EXCHANGER

        ONE's financial transactions, the defendant, DANIEL BARRS, and other GTS

        employees, knew that various regulators had concerns regarding the sale of the

        Iraqi dinar. For instance, the Georgia Department of Banking and Finance

        questioned the defendant, DANIEL BARRS, at one point about how he knew the

        Iraqi dinar business was not a scam.

           43. GTS also processed international wires on behalf of overseas-based

        individuals associated with IRAQI DINAR EXCHANGER ONE. From at least as


                                                21
                    Case
                     Case1:16-cr-00161-UNA
                          1:19-cv-09236 Document
                                           Document
                                                 1-461 Filed
                                                        Filed10/06/19
                                                              05/10/16 Page
                                                                        Page22
                                                                             22ofof24
                                                                                    24
,,,   ..,




            early as 2012 through at least as late as 2014, GTS facilitated the transfer of

            hundreds of thousands of dollars between IRAQI DINAR EXCHANGER ONE

            and an individual based in Japan who was operating as an Iraqi dinar "reseller."

            This individual purchased dinar in bulk from IRAQI DINAR EXCHANGER

            ONE and sold it to his/her own customer base in Japan.

               44. The Japan reseller submitted dozens of wires that listed the remittance

            reference as "purpose to buy antique books." On October 27, 2014, the Chief

            Operating Officer of IRAQI DINAR EXCHANGER ONE sent an email to GTS

            asking for assistance in finding funds that had been transmitted by the Japan

            reseller. The email stated, "[a]ttached is the wire confirmation for $24,550 from

            [the Japan reseller] to us." Attached to this email was a document entitled,

            "Confirmation/Statement of Remittance." This document indicated that the

            Japan reseller was transmitting $24,550 to GTS "to buy antique books." At the

            time of these wires, the defendant, DANIEL BARRS, knew that IRAQI DINAR

            EXCHANGER ONE was a foreign currency exchanger and had never been in the

            business of selling or buying books or antiquities.

               45. As a result of the defendant, DANIEL BARRS' willful failure to develop,

            implement, and maintain an effective anti-money laundering program, GTS

            failed to investigate the nature of the Iraqi dinar transactions and failed to timely

            file a SAR on any transaction related to the Iraqi dinar.

               All in violation of Title 31, United States Code, Section 5318(h) and 5322(a)

        and Title 31, Code of Federal Regulations, Section 1022.210(a).




                                                     22
         Case
          Case1:16-cr-00161-UNA
               1:19-cv-09236 Document
                                Document
                                      1-461 Filed
                                             Filed10/06/19
                                                   05/10/16 Page
                                                             Page23
                                                                  23ofof24
                                                                         24




                                      Count Two
                           (Money Laundering Conspiracy)

   46. The Grand Jury re-alleges and incorporates herein by reference the factual

allegations set forth in paragraphs 2-45.

   47. Beginning in or about 2009, and continuing to on or about December 31,

2014, in the Northern District of Georgia and elsewhere, the defendant, DANIEL

BARRS, did knowingly combine, conspire, and agree with others, both known

and unknown to the Grand Jury, to commit offenses against the United States in

violation of Title 18, United States Code, Section 1957, to wit: to knowingly

engage and attempt to engage in monetary transactions by, through or to a

financial institution, affecting interstate and foreign commerce, in criminally

derived property of a value greater than $10,000, such property having been

derived from a specified unlawful activity, to wit: mail fraud, in violation of 18

U.S.C. § 1341, and wire fraud, in violation of Title 18, United States Code, Section

1343; in violation of Title 18, United States Code, Section 1957.

   All in violation of Title 18, United States Code, Section 1956(h).


                                     Forfeiture


   48. Upon conviction of the offenses alleged in Count Two of the Indictment,

the Defendant, DANIEL BARRS, shall forfeit to the United States pursuant to

Title 18, United States Code, Section 982(a)(l), any property, real or personal,

involved in the money laundering offense and all property traceable to such

property.

   49. If, as a result of any act or omission of the defendant, any property subject

to forfeiture:
                                         23
        Case
         Case1:16-cr-00161-UNA
              1:19-cv-09236 Document
                               Document
                                     1-461 Filed
                                            Filed10/06/19
                                                  05/10/16 Page
                                                            Page24
                                                                 24ofof24
                                                                        24




   a. cannot be located upon the exercise of due diligence;

   b. has been transferred or sold to, or deposited with, a third person;

   c. has been placed beyond the jurisdiction of the Court;

   d. has been substantially diminished in value; or

   e. has been commingled with other property which cannot be subdivided

   without difficulty;

the United States intends, pursuant to Title 18, United States Code, Section 982(b)

and Title 21, United States Code, Section 853(p), and Title 28, United States Code,

Section 2461(c), to seek forfeiture of any other property of said defendant up to

the value of the forfeitable property.



                                         A                                   BILL




                                                    FOREPERSON



   JOHN A. HORN
    United States Attorney   �
   L�P�
    Assistant United States Attorney
   Georgia Bar No. 346781


   600 U.S. Courthouse
   75 Spring Street, S.W.
   Atlanta, GA 30303
   404-581-6000; Fax: 404-581-6181




                                         24
